DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities:
In claim 19, line 4, delete extra “wherein”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 14 and 21, the claims are treated as dependent claims based on fee schedule received. Such an unusual style were considered as Beauregard style independent claims while defendant failed to establish arguments for such claim as a dependent claim under 35 USC 112, p.4 (Uniloc v. Google, E. Texas, 2020). Further, a prosecution history by Examiner would assist court to determine the claim status as an independent claim or a dependent claim (Washington Research Foundation v. Sanofi, WD Washington, 2018).
Appropriate clarification for the prosecution record is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sumbul (US 2020/0,034,148).

	Referring to claims 18, 1-2, 14-15, 17-18 and 21, Sumbul discloses an accelerator (fig. 1, accelerator 100; fig. 8, host system 800, host processor 810, accelerator 812, memory 815/820 for instructions) to perform a target operation (fig. 2, convolution operation 200), comprising:
	an input memory (fig. 1, input memory 110; fig. 4A, input vector 403, buffer 405) to pack input data (fig. 4A, input row vector stream 402 CxHxW) into one word (fig. 4A, input buffer 405 0-5) according to a data layout (fig. 4A, input row vector [0,1,2,3,…W] 403);
	a filter memory (fig. 1, near memory 106; fig. 4, near memory 408) to store weights (fig. 4A, such as weight a; para.0051) of a filter (fig. 4A, filter 406) applied to the target operation;
	an operator (fig. 1, processing elements 104; fig. 4, MAC array 412) comprising a plurality of multipliers (fig. 4A, MAC array 412) to perform the target operation between 1) the packed input data stored in a same word in the input memory and 2) one of the weights stored in the filter memory (fig. 4A, MAC 412 perform operation between selected stride shift 416 and selected weight 410); and
	a multiplexer (fig. 4A, stride control circuit 414, weight select 410) disposed between the operator (fig. 4A, MAC array 412) and the input memory (fig. 4A, input buffer 405) and the filter memory (fig. 4A, near memory 408), wherein 
	in a case in which the multiplexer is disposed between the operator and the filter memory, the multiplexer to transfer the weights stored in the filter memory to each of the multipliers of the operator (fig. 4A, weight select 410), and
	in a case in which the multiplexer is to transfer the packed input data stored in the input memory to each of the multipliers of the operator (fig. 4A, stride shift 416).

	As to claim 19, Sumbul discloses the accelerator of claim 18, comprising:
	an input register (fig. 1, registers 120) to which the packed input data stored in the same word in the input memory is fetched; and
	a filter register (para.0027, register file of near memory 106) to which the weights of the filter are fetched, 
wherein, in the case in which the multiplexer is disposed between the operator and the filter memory (fig. 4A, weight select 410 between MAC 412 and near memory 408), the multiplexer is selectively selective feature is optional; para.0027, register file of near memory 106; para.0030, register 120 for filter), and
wherein, in the case in which the multiplexer is disposed between the operator and the input memory (fig. 4A, stride shift 416 is between input buffer 414 and MAC 412), the multiplexer is selectively disposed between the input register and one of the input memory and the operator (note: selective feature is optional; para.0030, register 120 for input data 112).

Claim 20, Sumbul discloses the accelerator of claim 19, wherein the target operation comprises a convolution operation performed in a neural network executed in the accelerator (fig. 2, convolution operation 200).

As to claim 3, Smbul discloses the method of claim 2, wherein the number of filters is determined based on a horizontal size (fig. 2, size R of filter 204) and a vertical size of each of the filters (fig. 2, size S of filter 204), a number of channels of the input data (fig. 2, C number of channels 206), a stride size of each of the filters (fig. 2, stride 212), and a number of operand pairs simultaneously processible by an operator (fig. 2, conv 210 and/or Acc += 214) to perform the target operation.

As to claim 4, Smbul discloses the method of claim 1, wherein the storing comprises: storing the packed input data by performing an im2col transformation (para.0017, im2col operation) based on a spatial size (para.0044, spatial data 406 access pattern from near memory 408) and a stride size (fig. 2, stride 212 size) of a virtual filter (fig. 2, filter 204) that are determined based on the word width (fig. 2, width C) of the memory and the spatial size of the filter (fig. 2, size S*R).

As to claims 5 and 16, Smbul discloses the method of claim 1, wherein the performing of the target operation comprises:
fetching (fig. 4A. input row vector to near memory 408 and input buffer 405) the input data stored in the same word in the memory to an input register (fig. 1, registers 120);
fetching the weights of the filter to a filter register (para.0027, near memory 106 comprises registers);
performing a first target operation (fig. 2, input activations 202 * filter weights 204) between a first portion of the input data (fig. 2, input activations 202 C*H*W; fig. 4A, stride shift 416 = 0) fetched to the input register and the weights (fig. 2, filter weights 204 C*S*R); and
performing a second target operation (fig. 2, input activations 202 C*H*W) between a second portion (fig. 4A, stride shift 416 = 1) of the input data fetched to the input register and the weights (fig. 2, filter weights 204 C*S*R).

As to claim 6, Smbul discloses the method of claim 5, wherein the first portion of the input data and the second portion of the input data comprise redundant data (fig. 4A, input row vector C*H*W; para.0016, input activation redundant copying).

As to claim 7, Smbul discloses the method of claim 5, wherein the performing of the target operation comprises:
muxing the weights (fig. 4A, weight select 410) used for the first target operation; and
performing the second target operation (fig. 4A, MAC array operations 412) between the second portion of the input data and the muxed weights (fig. 4A, between stride shift result and weight select result).

As to claim 8, Smbul discloses the method of claim 5, wherein the performing of the target operation comprises:
muxing the second portion of the input data (fig. 4A, stride control 414 with stride shift 416) fetched to the input register after the first target operation; and
performing the second target operation (fig. 4A, MAC array operations 412) between the muxed second portion of the input data and the weights (fig. 4A, between stride shift result and weight select result).

As to claim 9, Smbul discloses the method of claim 5, wherein the performing of the target operation comprises:
muxing the weights used for the first target operation (fig. 4A, weight select 410) and re-storing the muxed weights in the filter register (fig. 3B, weight 304-2 reuse and stride by 1); and
performing the second target operation (fig. 3B, Psum operation) between the second portion of the input data (fig. 3B, input activation row 302) and the re-stored weights (fig. 3B, weights 304-2).

As to claim 10, Smbul discloses the method of claim 5, wherein the performing of the target operation comprises:
muxing the second portion of the input data (fig. 4A, stride control 414) fetched to the input register and re-storing the muxed second portion of the input data in the input register (para.0030, registers 120 for input activations), after performing the first target operation; and
performing the second target operation (fig. 4A, MAC array operations 412) between the re-stored muxed second portion of the input data and the weights (fig. 3B, between input activation 302 and weights 304-2 to Psum 306).

As to claim 11, Smbul discloses the method of claim 1, wherein the target operation comprises a convolution operation (fig. 2, convolution operation 210) performed in a neural network (paras.0002-0004, convolutional neural network) executed in the accelerator.

As to claim 12, Smbul discloses the method of claim 1, wherein the performing of the target operation comprises: performing the target operation in a multi-operand multiplier-accumulator MAC (fig. 4A, MAC array 412) to which the portion of the input data stored in the same word (fig. 2, input activations 202 channel in strides) and the weights of the filter (fig. 2, filter weights 204 in stride) are input.

As to claim 13, Smbul discloses the method of claim 1, wherein the accelerator is comprised in a user terminal (fig. 8, system 800) to which data to be inferred through a neural network (para.0001, neural network) in which the target operation is performed is input (para.0002-0004, convolutional neural network operations).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
EP 3674982 discloses hardware accelerator architecture for convolutional neural network.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182